[amendmentno2toloanagreem001.jpg]
AMENDMENT NO. 2 TO LOAN AGREEMENT This Amendment No. 2 to Loan Agreement, dated
as of August 22, 2019 (this “Amendment”), is among OCTAVIUS CORPORATION, a
Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used and
not otherwise defined herein have the definitions provided therefor in the Loan
Agreement referenced below. W I T N E S S E T H: WHEREAS, the Borrower, the
other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto and the Administrative Agent are parties to that certain Loan
Agreement, dated as of November 8, 2016 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Loan
Agreement”; the Loan Agreement, as amended by this Amendment, the “Amended Loan
Agreement”); WHEREAS, pursuant to Section 9.02(f) of the Loan Agreement, the
Administrative Agent may, with the consent of the Borrower only, amend the Loan
Agreement to correct, amend, resolve or cure any ambiguity, omission, mistake,
defect or consistency or correct any typographical error or other manifest error
in the Loan Agreement; WHEREAS, pursuant to Section 6.01(v) of the Loan
Agreement, the Borrower is permitted to incur Incremental Equivalent Debt in
lieu of Incremental Term Loans, subject to certain terms and conditions set
forth in the Loan Agreement; WHEREAS, consistent with the definition thereof set
forth in the Loan Agreement, such Incremental Equivalent Debt was intended to be
permitted to be secured; WHEREAS, Section 6.02 of the Loan Agreement mistakenly
does not provide a separate Lien basket to secure Incremental Equivalent Debt;
and WHEREAS, pursuant to and in accordance with Section 9.02(f) of the Loan
Agreement, the Borrower and the Administrative Agent have agreed to amend the
Loan Agreement as set forth in Section 1 of this Amendment to correct such
mistake; NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, and subject to the conditions set forth herein, the parties hereto
agree as follows: 1. Amendment to the Loan Agreement. Effective as of the date
of satisfaction of the condition precedent set forth in Section 2 below, the
parties hereto agree to add the following new clause (v) in Section 6.02 (and to
make any grammatical changes needed in connection therewith): (v) Liens securing
Indebtedness permitted pursuant to Section 6.01(v). 2. Condition Precedent. The
effectiveness of this Amendment is subject to the condition precedent that the
Administrative Agent shall have received counterparts to this Amendment, duly
executed by each of the Borrower and the Administrative Agent.
US-DOCS\109979749.3



--------------------------------------------------------------------------------



 
[amendmentno2toloanagreem002.jpg]
3. Representations and Warranties. To induce the Administrative Agent to enter
into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) This Amendment and the Loan
Agreement as modified hereby constitute its legal, valid and binding
obligations, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and (b) As
of the date hereof and immediately after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing, and (ii) the
representations and warranties of the Loan Parties set forth in the Loan
Agreement are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language is true and correct in all respects), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language was true and correct in all
respects) as of such earlier date. 4. Reference to and Effect on the Loan
Agreement. (a) Upon the effectiveness hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in any other Loan Document to the Loan Agreement
(including, without limitation, by means of words like “thereunder,” “thereof,”
and words of like import), shall mean and be a reference to the Loan Agreement
as amended hereby, and this Amendment and the Loan Agreement shall be read
together and construed as a single instrument referred to herein as the Amended
Loan Agreement. (b) Except as expressly amended hereby, the Loan Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
reaffirmed, ratified and confirmed. (c) The liens and security interests in
favor of the Administrative Agent for the benefit of the Secured Parties
securing payment of the Secured Obligations (and all filings with any
Governmental Authority in connection therewith) are in all respects continuing
and in full force and effect with respect to all Secured Obligations. (d) Except
with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Loan Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(e) This Amendment is a Loan Document under (and as defined in) the Loan
Agreement. 5. Miscellaneous. (a) Governing Law. This Amendment shall be
construed in accordance with and governed by the law of the State of New York.
(b) Headings. Section headings used herein are for convenience of reference
only, are 2



--------------------------------------------------------------------------------



 
[amendmentno2toloanagreem003.jpg]
not part of this Amendment and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment. (c) Counterparts. This
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment. [Remainder of Page Intentionally Left Blank] 3



--------------------------------------------------------------------------------



 
[amendmentno2toloanagreem004.jpg]




--------------------------------------------------------------------------------



 
[amendmentno2toloanagreem005.jpg]




--------------------------------------------------------------------------------



 